Name: Council Regulation (EEC) No 344/79 of 5 February 1979 laying down general rules for fixing the reference price and levying the countervailing charge for wine
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  prices
 Date Published: nan

 5 . 3 . 79 Official Journal of the European Communities No L 54/67 COUNCIL REGULATION (EEC) No 344/79 of 5 February 1979 laying down general rules for fixing the reference price and levying the countervailing charge for wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the guide prices for red or white table wines weighted to take account of the relationship on the Community market between the prices of red or white table wines and those of the products in question, plus the costs incurred in bringing similar Community products to the same marketing stage as the corresponding imported products ; Whereas it is necessary to specify the factors by reference to which such costs are to be calculated ; Whereas the reference price for liqueur wine should be fixed on the basis of the prices ruling within the Community for the product in question ; Whereas criteria should be laid down for fixing special reference prices for certain products on the basis of their special characteristics or uses , Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ( 1 ), and in particular Article 17 (5 ) thereof, Having regard to the proposal from the Commission ( 2 ), Whereas Article 17 ( 1 ) of Regulation (EEC) No 337/79 provides that reference prices shall be fixed annually for red wine, white wine, certain grape juices and grape musts and wine fortified for distillation ; whereas reference prices are, moreover, fixed for some wines on the basis of their special characteristics or uses ; whereas it is necessary to establish general rules for fixing such prices ; HAS ADOPTED THIS REGULATION: Whereas there are international agreements in the wine sector ; Whereas reference prices should contribute towards ensuring that prices for Community products are effectively protected and that preference is given on the internal market to Community production; whereas it is therefore necessary for them to be fixed at a level which makes it possible for these objectives to be achieved, as this is essential for ensuring a fair income for Community producers ; Article 1 The reference price for red wine and the reference price for white wine shall be fixed on the basis of the guide prices for, respectively, the types of red table wine and the types of white table wine which are considered as having a determining influence on the formation of Community wine-growers ' incomes . The reference prices for the products referred to in" the first, second, third and fourth indents of the third subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 337/79 shall be fixed on the basis of the guide prices for red or white wines weighted to take account of the relationship on the Community market between the prices of red or white wines and those of the products in question plus the costs incurred in bringing similar Community products to the same marketing stage as the corresponding imported products . The reference price for the product referred to in the fifth indent of the third subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 337/79 shall be fixed on the basis of the prices ruling within the Community for the product in question . Whereas the reference price for red wines and the reference price for white wines must be fixed on the basis of the guide prices for the types of red and white table wine which are most representative of Community production, plus the costs incurred in bringing Community wines to the same marketing stage as imported wines ; whereas , similarly, the reference prices for certain grape juices and musts and for wines fortified for distillation should be fixed on the basis of (*) See page 1 of this Official Journal . ( 2 ) OJ No C 276, 20 . 11 . 1978 , p. 1 . No L 54/68 5 . 3 . 79Official Journal of the European Communities (d) transport costs ; (e ) losses . Article 2 The level of the reference prices referred to in Article 1 shall be determined by reference to : (a) the quantitative information in the forward estimate referred to in Article 5 of Regulation (EEC) No 337/79 ; (b ) the quality of the harvest of the wine-growing year in which the reference price is fixed ; (c) the extent and nature of foreseeable intervention measures . Article 5 1 . Without prejudice to the provisions of the second and third subparagraphs of Article 17 (3 ) of Regulation (EEC) No 337/79, any wines from third countries, if not included among the wines for which a special reference price is fixed, shall be subject to the countervailing charge applicable to red or white wines , as appropriate . 2 . For the purposes of the countervailing charge rose wines shall be considered as red wines . Article 3 Where special reference prices are fixed for the products referred to in the first and third subparagraphs of Article 17 ( 1 ) of Regulation (EEC) No 337/79 on the basis of their special characteristics or uses, the price level shall be established by reference to the prices ruling within the Community for the products in question . Article 4 The costs incurred in bringing Community products to the same marketing stage as similar imported products shall be established by reference to : ( a ) brokerage costs ; (b ) loading costs ; ( c) insurance costs ; Article 6 1 . Council Regulation (EEC) No 947/70 of 26 May 1970 laying down general rules for fixing the reference price and levying the countervailing charge for wine ( 1 ), as amended by Regulation (EEC) No 2918/76 ( 2), is hereby repealed. 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation . Article 7 This Regulation shall enter into force on 2 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 February 1979 . For the Council The President P. MEHAIGNERIE (!) OJ No L 114, 27. 5 . 1970, p . 4 . ( 2) OJ No L 333 , 2 . 12 . 1976, p . 6 .